Teeeal, J.,
delivered the opinion of the court.
The decision of this court in Brothers v. Beck, 75 Miss., governs this cause. The facts of both cases are substantially the same. The record of the orders of the board of supervisors in reference to the land assessment roll of 1883 at the August and September terms of said board are the same. The testimony of Duncan, a member of the board of supervisors, and of Moody, a' member of the board of equalization, contained in this record, is not in the Brothers v. Beck case; but their evidence was incompetent so far as it tended to dispute the record of the board of supervisors. A record imparts, absolute verity and must be tried by itself; it cannot be impeached by parol evidence-.
The record of the proceedings of the board of supervisors *910clearly shows that the assessment roll of lands of 1883 was not filed with the clerk of the board of supervisors until September, 1883. An assessment roll cannot be said to be filed until it is delivered to the clerk of the board of supervisors with the purpose of being permanently kept in his office; and the record here supports the view that the assessment roll under' which the tax sale took place in this case was not filed with the clerk of the board of supervisors until September 3, 1883. Brothers v. Beck, 75 Miss., 482.

Affirmed.

After the delivery of the foregoing opinion the counsel for the appellant filed a suggestion of error, to which the court made response as follows:
Terral, J.,
delivered the opinion of the court, responding to the suggestion of error.
Counsel of appellants complain of the opinion of the court because it states that the facts of this case and of Brothers v. Beclc are substantially the same; whereas they say that the court overlooked the fact that in the present case levee taxes were imposed by the laws of 1884, upon the lands of Sunflower county, no part of which was paid or tendered before the sale of the land, and that such fact did not exist in the Brothers v. Beck case. The insistence is that the tax sale is valid because the levee taxes were legal and were not paid or tendered before the sale. The state and county taxes in the Brothers v. Beck case were legally levied; there was in that case nothing .imperfect in the levee of the state and county taxes, as there is nothing imperfect in this case in the levy of the levee taxes. In fact, the taxes, state, county and levee, in the present case, are legal; the defect consists in having no legal assessment of lands upon which the levies mad© for the years 1883- and 1884 could operate. It is necessary not only to have a proper levy of taxes, but it is essential to have ,a legal assessment of the lands upon which the *911levy is to operate. The assessment roll is the warrant of the tax collector for collecting the taxes; if that is void, his action in the sale of land under it is void.
It was argued that the act of the legislature of 1884 (laws of 1884, ch. 168) validated the assessment rolls, of 1883. We diligently scanned that act to discover such purpose. The act specifically imposed taxes for levee purposes, but we find nothing in it pertaining to the assessment rolls of Sunflower county. The legislature doubtless supposed that there was an assessment of lands in that county, and that it was properly made; and we think if the legislature had known of any defect in the assess1ment, it would have provided for the illegality. There is. nothing in the act of 1884 which suggests to. our minds that the legis--lature supposed that there was any defect in the land assessment roll of 1883, or by which it designed to cure any defect of that kind. If such were- the purpose of the legislature, it has been singularly obscure in the expression of its purpose. Counsel’s argument “ that this levee tax [of 1884] was levied by the legislature upon the assessment rolls of the various counties regardless as to the validity or invalidity of that roll, as a basis for the collection of state and county taxes, and regardless as to- when it was filed with the clerk of the board of supervisors,” is noted by us. We express our unqualified dissent from that view of counsel. The contention of counsel on this point, when the case was first on submission to us, was diligently considered;, but the contention was so opposite to any view we could take from the letter or the spirit of the act of 1884 imposing these levee taxes, and so contrary to all reasons of justice and equity known to us, that we deemed it unnecessary to offer it any particular refutation. We now expressly disaffirm it.
Suggestion of error overruled.